Citation Nr: 0808351	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for asthma and residuals of pneumonia with scarring.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from January 2001 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
pertinent part, the veteran was granted service connection 
for asthma, with an initial 10 percent evaluation effective 
from August 1, 2003, the date immediately following his 
separation from service.  That rating was later increased to 
30 percent by a January 2004 Decision Review Officer (DRO) 
Decision, retroactively effective from August 1, 2003.

This claim was previously before the Board in October 2005, 
at which time the Board remanded it for additional 
development.  The requested development has been completed, 
and the claim is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

The competent and probative evidence of record shows that 
pulmonary function testing reveals that the veteran's FEV-1 
and FEV-1/FVC ratio is in the 56 to 70 percent of predicted 
range, he requires bronchodilator therapy on a daily basis, 
and he uses an inhalational anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for service-connected  asthma and residuals of 
pneumonia with scarring have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157(b), 4.72, 
Diagnostic Code 6602 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In August 2003, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The October 2003 rating decision, January 
2004 SOC, January 2004 DRO Decision, August 2004 SSOC, and 
February 2006 SSOC explained the basis for the RO's action, 
and the SOC and SSOCs and provided him with additional 60-day 
periods to submit more evidence.  It appears that obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  Further, 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this appeal, the veteran is challenging the evaluation 
assigned following the grant of service connection by the RO.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  The veteran has been provided the criteria for 
rating asthma, and an opportunity to submit additional 
evidence and argument on the matter of the appropriate 
disability rating.  Since the claim for an increased rating 
is being denied, no new effective date will be assigned, so 
that issue is moot.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 


Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 6602 provides ratings for bronchial 
asthma.  Forced Expiratory Volume in one second (FEV-1) of 71 
to 80 percent predicted value, or the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 71 to 80 percent, or intermittent inhalational 
or oral bronchodilator therapy, is rated 10 percent 
disabling.  FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC 
of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, o; inhalational anti-inflammatory 
medication, is rated 30 percent disabling.  FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids, is 
rated 60 percent disabling.  FEV-1 less than 40 percent 
predicted, or FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, is rated 
100 percent disabling.  A Note to DC 6602 provides that, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97. 

III.  Factual Background and Analysis

At a September 2003 VA examination the veteran's medications 
included  Combivent and albuterol inhalers.  The examiner 
noted that while in service the veteran was unable to 
tolerate wearing his protective mask for 15 minutes and his 
respiratory functions did not return to normal despite 
treatment.  The results of a September 2002 pulmonary study 
reviewed by the examiner showed an FEV-1 of 76 percent of 
predicted, post-bronchodilators.  The veteran was diagnosed 
with pneumonia in December 2002.  The September 2003 VA 
examiner diagnosed the veteran with restrictive airway 
disease and residual mild persistent asthma.  September 2003 
testing showed that the veteran had an FEV-1 that was 54 
percent of predicted and an FEV-1/FVC ratio that was 58 
percent of predicted.

The veteran had October 2003 treatment at a VA chest clinic 
at which he reported shortness of breath and dyspnea on 
exertion.  He was unable to walk around his school's campus 
because of dyspnea and had minimal relief with an albuterol 
inhaler.  A spirogram showed an FEV-1/FVC ratio of 61 percent 
of predicted.  At a primary care treatment later in October 
2003 the veteran had no cough and no shortness of breath 
except on exertion.  A January 2004 primary care note 
indicated that the veteran's chronic shortness of breath was 
improved with his current bronchodilators.  A January 2004 
spirogram showed an FEV-1 of 35 percent of predicted and an 
FEV-1/FVC ratio of 52 percent.  At a March 2005 VA chest 
clinic appointment the veteran's main complaint was dyspnea 
on exertion.  His medications were Advair 500/50 one puff 
twice daily, albuterol MDI 2 puffs as required, Singulair 10 
mg daily, and Omeprazol 20 mg daily.  

In June 2005 a physician opined that the January 2005 and 
March 2005 spirogram results were largely invalid due to high 
variability between trials and erratic flow-volume loops.  
The veteran denied dyspnea on exertion, but he reported 
having daily asthma attacks.  At September 2005 pulmonary 
testing the technician was able to obtain only two values on 
pre- and post-spirograms which had near repeatable values, 
and the technician questioned the veteran's effort during the 
testing.  A physician opined that it was an incomplete test, 
and that the FVC and FEV-1 results were not reproducible.  It 
was noted by the technician that the veteran had been to the 
pulmonary laboratory eight times since September 2003, and 
that he had never been able to reproduce his spirometry 
trials on pre- or post-bronchodilator studies.  

October 2005 chest X-rays were normal, and showed acute 
cardiopulmonary disease.  At an October 2005 VA examination 
the veteran reported that his breathing was progressively 
worse.  A VA chest clinic physician opined in November 2005 
that the veteran had not had significant subjective 
improvement despite multiple medications, although spirograms 
were occasionally better.  The physician noted that the 
inconsistent spirogram values made accurate interpretation 
difficult.  A spirogram at this visit showed an FEV-1 of 60 
percent of predicted value and an FEV-1/FVC ratio of 76 
percent.  The physician noted that he had never heard any 
wheezing when examining the veteran, despite the spirometric 
abnormalities.  A pulmonary bronchoscopy performed later in 
November 2005 showed that the lung fields, including the 
trachea, were "grossly normal" without evidence of airway 
narrowing or endobronchial lesions.  A VA physician reviewed 
the veteran's records in February 2006 and opined that the 
veteran should be evaluated using the FEV-1/FVC ratio because 
it gives a restrictive pattern, as reflected by his VA 
pulmonary care provider.

Reviewing the record, the Board finds that the veteran's 
service-connected asthma and residuals of pneumonia with 
scarring is manifested by all of the elements of the 30 
percent evaluation:  An FEV-1 and FEV-1/FVC ratio between 56 
and 70 percent of predicted  on most spirograms, daily 
inhalational or oral bronchodilator therapy, and use of an 
anti-inflammatory medication.

In finding that the veteran does not have the elements 
associated with the 60 percent evaluation, the Board notes 
that the evidence does not show that he had at least monthly 
visits to a physician for required care of exacerbations or 
at least three courses per year of systemic (oral or 
parenteral) corticosteroids.  While some of the FEV-1 and 
FEV-1/FVC ratios discussed above were in the range for a 60 
percent evaluation, the Board notes that the greater weight 
of the evidence points to the veteran's spirogram results 
being in the range of a 30 percent evaluation.

The Board has considered the veteran's service-connected 
condition under all other potentially applicable provisions 
of 38 C.F.R. Parts 3 and 4, as required by Schafrath, supra.  
However, after careful review of the available diagnostic 
codes and the medical evidence of record, the Board finds 
there are no other codes that provide a basis to assign an 
evaluation higher than the 30 percent currently assigned.

Thus, based upon these facts as supported by the weight of 
the evidence, for the entire rating period from the effective 
date of the grant of service connection, the veteran's asthma 
and residuals of pneumonia with scarring disability more 
nearly approximates the rating criteria for a 30 percent 
evaluation than it does a 60 percent evaluation, the next 
higher, under DC 6602.  The Board has duly considered staged 
ratings pursuant to Fenderson, supra, but finds the 30 
percent rating assigned appropriate for the entire rating 
period.

Accordingly, the preponderance of the evidence is against the 
claim for a higher initial evaluation for asthma and 
residuals of pneumonia with scarring than the 30 percent 
assigned, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for asthma and residuals of pneumonia with scarring is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


